DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
 Response to Arguments
	Applicant argued that Manickam failed to disclose determining, based on the representation of the combination of multiple terms, a registration status of a plurality of domain names; and providing to the user, over the computer network, a suggested domain name, wherein the suggested domain name is from the plurality of domain names, wherein the suggested domain name is registerable by the user.  Ruiz is introduced to teach these limitations.
Double Patenting
A non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Berg 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998), 195 F.3d 1322, 1326, 52 USPQ2d (Fed. Cir. 1999), Eli Lilly CAFC on petition for rehearing En Banc (58 USPQ2d 1869).

A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory based double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b).

Claims 1-22 are rejected under the judicially created doctrine of obviousness -type double
patenting as being patentable over claims 1-20 of United States Patent US 10,686,750 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other
because the United States Patent claims(s) contain every element of the instant application and as
such is encompassed by the claims of this instant application. Claims 1-20 of the instant application
therefore is/are not patently distinct from the earlier United States Patent claim(s) and as such
is/are unpatentable over obvious-type double patenting. A later patent/application claim is not
patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A
later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious
over, or anticipated by, the earlier claim (see In re Longi, 759 F.2d at 896,225 USPQ at 651
(affirming a holding of obviousness-type double patenting because the claims at issue were
obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233
(Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent
application claim to a genus is anticipated by a patent claim to a species within that genus); ELI
LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for
the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001);
(Cf., Titantum Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); and In re
Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CAFC) 29
USPQ2d 2010 (12/3/1993)). 
The differences between the ‘750 patent and the instant application were laid out in the non-final rejection of 8/18/2021 in tabular format.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manickam et al. (US 2012/0096019) in view of Ruiz et al. (US 2004/0199520).

Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Manickam taught a computer-implemented method (e.g., see paragraph [0005]) of suggesting a domain name (e.g., see Abstract, figure 1, paragraph [0005], paragraph [0025], paragraph [0067], paragraph [0075], paragraph [0082], and paragraph [0087]), the method comprising: 
a) receiving, over a computer network (e.g., see figure 10 (1010, 1095) and paragraph [0078]), an input string provided by a user (e.g., see figure 10 (“Input" from element 1005), Abstract, paragraph [0005], paragraph [0035], paragraph [0065], and paragraph [0085]); 
b) determining a language for the user (e.g., see paragraph [0020] to paragraph [0027], paragraph [0035], and paragraph [0058] to paragraph [0065]),; 
c) parsing, by an electronic processor (e.g., see figure 10), the input string into a plurality of terms (e.g., see figure 10 (“Input Terms”), Abstract “terms”, paragraph [0005], paragraph [0022], paragraph [0035], paragraph [0044], paragraph [0065], and paragraph [0080] to paragraph [0081]); 
d) at least one or both of translating or transliterating (e.g., see figure 1, paragraph [0022], paragraph [0026], paragraph [0035], and paragraph [0064] to paragraph [0065]), by the electronic processor, at least one term of the plurality of terms (e.g., see figure 10 (“Input Terms”), Abstract “terms”, paragraph [0005], paragraph [0022], paragraph [0035], paragraph [0044], paragraph [0065], and paragraph [0080] to paragraph [0081]), wherein translating at least one term of the plurality of terms comprises translating at least one term of the plurality of terms into a translated term in the language (e.g., see figure 10 (“Input Terms”), Abstract “terms”, paragraph [0005], paragraph [0020] to paragraph [0027], paragraph [0035], paragraph [0044], paragraph [0058] to paragraph [0065], and paragraph [0080] to paragraph [0081]), wherein transliterating at least one term of the plurality of terms comprises transliterating at least one term of the plurality of terms into a transliterating term in the language (e.g., see figure 1, figure 10 (“Input Terms”), Abstract “terms”, paragraph [0005], paragraph [0020] to paragraph [0027], paragraph [0035], paragraph [0044], paragraph [0058] to paragraph [0065], and paragraph [0080] to paragraph [0081]);
e) generating, by the electronic processor, a representation of a combination of multiple terms, wherein the multiple terms include at least one or both of: the translated term or the transliterated term (e.g., see figure 6, figure 7, figure 8, paragraph [0005], paragraph [0022] to paragraph [0026], paragraph [0035], paragraph [0064] to paragraph [0067], paragraph [0070] to paragraph [0087]); and
f) providing to the user, over the computer network, a suggested domain name, wherein the suggested domain name is … (e.g., see Abstract, figure 1, figure 6 (left), paragraph [0005], paragraph [0025], paragraph [0067], paragraph [0075], paragraph [0082], and paragraph [0087]).
	Manickam failed to disclose “determining, based on the representation of the combination of multiple terms, a registration status of a plurality of domain names; and providing to the user, over the computer network, a suggested domain name, wherein the suggested domain name is from the plurality of domain names, wherein the suggested domain name is registerable by the user.”
	However, Ruiz disclosed “determining, based on the representation of the combination of multiple terms, a registration status of a plurality of domain names; and providing to the user, over the computer network, a suggested domain name, wherein the suggested domain name is from the plurality of domain names, wherein the suggested domain name is registerable by the user.” Ruiz [0021], [0051], [0054]-[0055]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide both the current registration status of a domain name and the registration status of other suggested domain names so the user may select an available domain name without an excess of experimentation to find an available domain name for purchase. 

Per claim 2, Manickam also taught determining the language for the user comprises receiving, over the computer network, a language selection provided by the user (e.g., see figure 1 (Locality/Region), figure 3 (Location), Abstract, paragraph [0020] to paragraph [0027], paragraph [0035], and paragraph [0058] to paragraph [0065]).

Per claim 3, Manickam also taught the representation of the combination of multiple terms comprises a Punycode representation (e.g., see paragraph [0084]).

Per claim 4, Manickam also taught determining a registration status of the plurality of domain names based on the Punycode representation (e.g., see Abstract, figure 1, paragraph [0003], paragraph [0005], paragraph [0025], paragraph [0067], paragraph [0075], paragraph [0078], paragraph [0082], and paragraph [0087]).

Per claim 5, Manickam also taught the registration status indicates that the suggested domain name is not registered, (e.g., see Abstract, figure 1, paragraph [0003], paragraph [0005], paragraph [0025], paragraph [0067], paragraph [0075], paragraph [0078], paragraph [0082], and paragraph [0087]).

Per claim 6, Manickam also taught the registration status indicates that the suggested domain name is registered, the method further comprising providing, to the user, contact information of a registrant of the suggested domain name (e.g., see Abstract, figure 1, paragraph [0003], paragraph [0005], paragraph [0025], paragraph [0067], paragraph [0075], paragraph [0078], paragraph [0082], and paragraph [0087]).

Per claim 7, Manickam also taught wherein the input string consists of American Standard Code for Information Interchange (ASCII) characters (e.g., see paragraph [0058] and paragraph [0084]).

Per claim 8, Manickam also taught wherein the receivng the input string comprises receiving the input string over a representational state transfer (REST) interface (e.g., see paragraph [0086] {specifically for mobile devices and API per paragraph [0086] }).

Per claim 9, Manickam also taught wherein the language comprises a language that includes a non-English character (e.g., see paragraph [0021] and paragraph [0022]).

Per claim 10, Manickam also taught wherein the multiple terms include the translated term and the transliterated term (e.g., see figure 1, paragraph [0022], paragraph [0026], paragraph [0035], and paragraph [0064] to paragraph [0065]).

Per claims 11-20, these claims do not teach or define above the correspondingly rejected claims given above, and are thus are rejected for the same supporting rationales as given above.
In regard to claim 21, Ruiz disclosed converting the combination of multiple terms from a first format to a second format.  Ruiz [0054]
In regard to claim 22, Ruiz disclosed the suggested domain name is provided to the user in the first format, wherein the suggested domain name is registerable in the second format. Ruiz [0054]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fellman					US 2002/0065903
Goyal et al.				US 2013/0173701
Kamdar et al.				US 2016/0196300
Kamdar et al.				US 2018/0211320


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445